           Case 1:19-cr-00374-JMF Document 64 Filed 07/28/20 Page 1 of 1



                                                                                  Thomas D. Warren
                                                                                             Partner
                                                                                     (216) 789-9121
                                                                       tom.warren@warrenterzian.com


VIA EMAIL

                                                                     July 28, 2020

Hon. Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

              Re:   United States v. Avenatti, Case No. 19 Cr. 374 (JMF)

Dear Judge Furman:

I write to you seeking to file the accompanying ex parte supplemental declaration of
Thomas D. Warren, as well as this letter motion, under seal. On July 27, 2020, the
Court ordered Defendants’ counsel to explain the nature of Warren Terzian LLP’s
conflict of interest “under seal, if appropriate and warranted.” ECF 63.

“[D]ocuments in support of motions to withdraw as counsel are routinely filed under
seal where necessary to preserve the confidentiality of the attorney-client
relationship between a party and counsel, and … this method is viewed favorably by
courts.” Thekkek v. LaserSculpt, Inc., No. 11 civ. 4426 (HB) (JLC), 2012 WL 225924,
at *3 (S.D.N.Y. Jan. 23, 2012), quoting Team Obsolete Ltd. v. A.H.R.M.A. Ltd., 464
F. Supp.2d 164, 166 (E.D.N.Y. 2006); Karimian v. Time Equities, Inc., 2011 WL
1900092, at *7 (S.D.N.Y. May 11, 2011).

My supplemental declaration discusses information gleaned from privileged
communications with Mr. Avenatti and another client. Accordingly, sealing and
submission ex parte are proper to safeguard the attorney-client privilege and
California and New York professional responsibility rules governing confidentiality.

Respectfully,
                                 The Court agrees that the supplemental declaration can and should remain
                                 under seal as it discusses confidential attorney-client communications. But
/s/ Thomas D. Warren             the Court sees no basis to seal this letter, which merely describes the basis
Thomas D. Warren                 for sealing the declaration and does not include any of the confidential
                                 communications themselves. The Clerk of Court shall file and maintain the
                                 declaration under seal.

                                                            SO ORDERED.
LA | CLE


                                                                         July 28, 2020
